Citation Nr: 1203228	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-48 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for a lumbar spine disorder.  



REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs



ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1984 to February 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran was scheduled to present testimony before a Decision Review Officer at a Formal hearing in July 2010, and before a traveling Veterans Law Judge in November 2011.  However, the Veteran failed to report to those hearings.  As neither the Veteran nor his representative have requested that the hearings be rescheduled, the Board deems the Veteran's requests for such hearings to be withdrawn.  See 38 C.F.R. § 20.704 (2011).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The medical evidence shows that the Veteran's current lumbar spine disorder, to include degenerative changes.

3.  VA medical records in 2009 and 2010 note that the history of back pain with radiation into the left lower extremity followed a 2007 incident when appellant was carrying shingles.  

4.  There is no medical evidence indicating that a current lumbar spine disability is related to his active military service, to include carrying his rucksack during service.  Arthritis was first demonstrated many years after service.



CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have not been met and degenerative arthritis may not be presumed to have been incurred during military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011), redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim:  Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a pre-adjudication letter dated in January 2009, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The January 2009 letter further advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, VA treatment records and lay statements of the Veteran.

The Board acknowledges that a VA examination has not been performed.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Here, the Veteran's service treatment records are silent as to any complaints or treatment for a lumbar spine disability or lumbar spine symptomatology.  Although the Veteran contends that his current lumbar spine disability is due carrying his rucksack despite an alleged physical profile restricting such activity due to low back pain and shin splints, his service treatment records during that time are negative for any restricted physical profile for low back pain and shin splints and for complaints, findings, or diagnosis pertaining to the lumbar spine.  While his service treatment records do show that he complained of a sprained ankle in April 1984, they are negative for any physical profile pertaining to shin splints or low back pain or any other indication of trauma to the musculoskeletal aspect of the low back.  In addition, the Board acknowledges that the Veteran sustained a left thumb injury after he fell from a bench in July 1984, and headaches after he hit his head on the dining facility floor in August 1984.  However, the service treatment records do not indicate, nor has the Veteran asserted, that any of the aforementioned injuries resulted in low back symptomatology or injury.  Significantly, the Veteran's January 1986 separation examination showed that he reported a current and/or past history of a "trick" or locked right knee with stiffness, however, there was no sequela upon physical examination of his lower extremities and clinical evaluation of his spine was normal.  Indeed, the Veteran's report of medical history and the associated examination report were negative for complaints or findings of lumbar spine pathology.  

Moreover, the post-service evidence does not indicate any complaints or treatment referable to a lumbar spine disability for many years following separation.  Indeed, post-service VA treatment records suggest that the onset of the Veteran's lumbar spine pathology began following a work-related low back injury while performing construction work in August 2007 or a past motor vehicle accident.  Furthermore, the record contains no competent evidence, to include the lay testimony of record, suggesting a causal relationship between the current disability and active service.  For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon. 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran who served continuously for ninety (90) days or more during a period of war develops certain chronic disorders, such as degenerative osteoarthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

In this case, the Veteran asserts that he is entitled to service connection for a lumbar spine disability.  Specifically he asserts that the onset of his current lumbar spine disability began during service in March or April 1984 when he was ordered to carry his rucksack despite an alleged physical profile restricting such activity due to his rucksack bouncing on his back and allegedly causing low back pain and shin splints.  He claims that he was injured at the time due to the weight of the rucksack and his size.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Turning to the evidence, as previously stated, the Veteran's service treatment records are negative for complaints, findings, or diagnoses of lumbar spine pathology or disability.  However, they do show that the Veteran was treated for a right ankle sprain in April 1984, a left thumb injury after falling from a bench in July 1984, and headaches and neck pain after hitting his head on a dining facility floor in August 1984.  Significantly, there were no complaints or findings of a lumbar spine injury or pathology on any of the aforementioned occasions.  Moreover, while the Veteran's January 1986 report of medical history noted a current or past history of a "trick" or locked right knee with stiffness, the associated January 1986 separation examination report stated that there was no sequelae pertaining to the Veteran's reports of a "trick" or locked right knee and clinical evaluations of the spine, lower extremities and musculoskeletal system were normal.  There was no notation of complaints or defects of the lumbar spine.  It is significant that it appears all the service medical records are present.

Following discharge, VA treatment records show initial complaints of spine pain in July 2008, more than 20 years following separation from military service.  On that occasion, the Veteran reported having arthritis in his back and left shoulder which reportedly developed subsequent to "remote injuries of back and left shoulder."  Upon physical examination, the Veteran complained of pain in the location of the left shoulder injury upon turning his neck.  Examination of the back revealed normal curvature and mobility and there was no evidence of pain, tenderness or costovertebral angle tenderness.  The diagnostic assessment stated that there were no significant acute abnormal physical findings.  

A subsequent July 2008 VA psychiatric discharge summary showed a past medical history of chronic arthritis in the low back and shoulder.  The Veteran's occupational history included work in various capacities in the construction industry and at the time of that treatment note, he was reportedly self-employed as a contractor.  

In August 2008, x-rays of the lumbosacral spine revealed minimal/mild degenerative changes, slightly advanced in interval.  There were no fractures detected.  An August 2008 VA psychiatric treatment note indicated that the Veteran worked on the side as a painter and his reported legal history was significant for several assault charges.  It was also noted that he enjoyed riding dirt bikes and he hoped to purchase one in the near future.  

In August 2008, an MRI of the lumbar spine was performed due to a clinical history of radicular symptoms of left leg and low back pain.  Comparison with the August 2008 lumbosacral spine x-rays revealed diagnostic impressions of mild degenerative changes and mild posterior disc protrusion at T11-12.  

In December 2008, x-rays of the thoracic spine were performed due to history of a motor vehicle accident and pain in the T8-9 area.  The diagnostic impression included mild degenerative changes and mild/moderate upper thoracic levoscoliosis.  

In March 2009, the Veteran's Notice of Disagreement indicated that in March or April 1984, he was given a physical profile stating that he was not to carry his rucksack due to his size because it would bounce off of his back and it caused low back pain and shin splints.  He stated that he was ordered to "carry the pack or else...," which he did and there is no doubt in his mind that the above described event was the beginning of his current back troubles.  

In September 2009, the Veteran sought VA treatment for low back and leg pain.  The Veteran himself stated that his low back and leg pain began in August 2007 when he fell across a ditch and onto his back while carrying shingles.  He reported that his low back and leg pain had continued since that time.  Following a physical examination, the diagnostic impressions included paraspinous lumbar muscle spasm, intraspinous ligament inflammation of the lumbar spine, and degenerative disc disease, however, the leg symptoms did not seem to be arising from the lumbar spine.  

In December 2009, the Veteran asserted in his Substantive Appeal (VA Form 9) that the denial of his claim for service connection for a lumbar spine condition did not take into account the duties he performed while on active duty or his age, size and the equipment that he carried during service.  

In January 2010, a VA progress note shows complaints of continued pain in his low back and over his hips.  Physical examination revealed tenderness along the facet joints and extension of the lumbar spine produced facet joint pain.  A facet loading test was positive.  The diagnostic impressions included lumbar facet joint pain and degenerative disc disease of the lumbar spine.  

In March 2010, a VA pain consultation revealed complaints of low back pain.  On that occasion, the Veteran again reported an onset in August 2007 due to falling while carrying roofing shingles.  The Veteran complained of pain from the middle of his low back to the anterior thighs bilaterally.  He reported that was unemployed and that he last worked in construction in August 2007 when he was laid off.  Following a physical examination, preliminary diagnoses included lumbar stenosis and sacroiliitis.   

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the criteria for service connection for a lumbar spine disability have not been met.  In this regard, although the evidence demonstrates that the Veteran has current low back pathology, the most probative evidence of record does not demonstrate that a lumbar spine disorder was sustained during service or that the Veteran has experienced continuous lumbar spine symptomatology since the alleged March or April 1984 physical profile for back pain and shin splints or since his February 1986 discharge from service.  Moreover, there is no competent medical evidence of record linking his current lumbar spine disability to any incident of military service, to include any injuries sustained therein.  Indeed, the Veteran himself and the associated VA treatment records relate his current spine pathology to an August 2007 accident and to a motor vehicle accident.  There is nothing indicating that carrying a rucksack, regardless of his size, had any part in the creation of the low back pathology now found.

In addition, the Board finds that there is no indication with respect to the statutory and regulatory requirements for presumptive service connection for a chronic disease such as arthritis that manifested within one year from the date of his separation from service.  Indeed, the Veteran was discharged from active duty service in February 1986 and he was not diagnosed with or otherwise shown to have degenerative arthritis of the lumbar spine until many years later.   

It is the Board's fundamental responsibility to evaluate the probative value of all evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence."). 

Although the Veteran asserts that his current lumbar spine disability stems from low back pain and shin splints incurred during service in March or April 1984 from carrying his rucksack despite an alleged physical profile restricting such activity, there is no evidence of such contentions in his service treatment records.  Moreover, there is no indication of any complaints, pathology, or diagnosis pertaining to the lumbar spine at any time during his active military service or until more than 20 years later when the Veteran reported low back pain due to arthritis from a prior nonservice-related low back injury.  In addition, as previously stated, upon undergoing physical examination upon discharge in January 1986, clinical evaluations of the spine and musculoskeletal system were normal.  Thus, the contemporaneous records on file do not confirm his currently reported history.

The Board concedes that the Veteran did sustain a right ankle sprain from an unknown injury in April 1984, a left thumb injury after he fell from a bench in July 1984, and he hit his head when he fell on a dining facility floor in August 1984 which resulted in headaches and tenderness in the paraspinal muscles of the neck.  However, the Veteran does not assert, nor do the associated service and post-service VA treatment records indicate, that such injuries resulted in any complaints, findings, or diagnosis of lumbar spine pain or pathology.  Accordingly, the Board finds that there is no evidence of any lumbar spine injury during the Veteran's active service.  

Moreover, it does not appear that the Veteran has experienced any chronic lumbar spine disability or continuous lumbar spine symptomatology as a result of the aforementioned injuries documented during service.  In this regard, the Board notes that a prolonged lapse in time between service and evidence of post-service complaint or medical treatment may be considered as significant evidence against a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Although the Veteran's December 2008 claim for service connection alleges that his current lumbar spine disability began in February 1984 and his March 2009 Notice of Disagreement and December 2009 Substantive Appeal state his belief that his current back problems stem from carrying a heavy rucksack on his small frame during service, the Veteran has not otherwise asserted that he has had a chronic lumbar spine disability since the alleged March or April 1984 physical profile restricting such activity or since his February 1986 discharge from service.  Indeed, the VA treatment records show that in September 2009 and as recently as March 2010, the Veteran has dated the onset of his low back pain to August 2007 and he has attributed the cause of low back pain to a construction related back injury that occurred at that time.  Moreover, the Veteran himself has also related his thoracic spine pain to his involvement in a motor vehicle accident at an unknown time, however, there is no indication that he was involved in any motor vehicle accidents during service.  It seems inconceivable that he would have had continuing back problems since service and not have sought earlier treatment or given that as history when seeking treatment in 2009 and 2010.

Nevertheless, the Board acknowledges the Veteran's implied assertions that he has experienced continuous problems with his lumbar spine since allegedly being placed on a restricted physical profile in March or April 1984.  Indeed, the Veteran is competent to report experiencing continuous lumbar spine symptomatology since that time.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr, 21 Vet. App. at 303; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, in light of the evidence of record, to include inconsistencies in the Veteran's own statements and the lack of corroborating medical evidence of a lumbar spine condition during service or of continuous lumbar spine symptomatology since discharge, the Board finds such contentions to be not credible, and therefore, of no probative weight.  Indeed, it seems incredible to believe that he had a chronic lumbar spine disorder all those years yet was able to function as a construction worker without problems on the job.  Although the Veteran has reported being unemployed since August 2007, the record indicates that the reason for his unemployment was due to being laid off as opposed to pain or physical disability or physical limitation.  Moreover, the VA treatment records also mention his passion for riding dirt bikes which presumably is a high impact activity on the lumbar spine.  

Finally, there is no competent medical evidence of record associating or even suggesting that the Veteran's current lumbar spine disability was incurred in or is otherwise related to any incident of his active service or any injuries sustained therein.  The Board acknowledges the Veteran's belief that his current lumbar spine disability is a direct result carrying a heavy rucksack on his small body frame during service despite a physical profile restricting such activity, however, he is not competent to report that his current lumbar spine disability was incurred in or related to any incident of his military service.  Instead, competent medical evidence is required to diagnose a lumbar spine disability and to render an opinion as to any potential etiological relationship with any incident of the Veteran's military service.  Such evidence is that provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

In sum, the Board finds that there is no probative and competent evidence indicating that the Veteran's current lumbar spine disability was incurred during or is a result of his military service or any incident therein, and with the exception of the Veteran's lay assertions that his current lumbar spine disability is a direct result of carrying his rucksack during service despite a physical profile restricting such activity, there is no competent medical evidence that links or suggests a link between the Veteran's current lumbar spine disability and his active military service, to include any injuries sustained therein.  Accordingly, service connection for a lumbar spine disability is not warranted on any basis.

The Board concludes that the preponderance of the evidence is against the grant of service connection for a lumbar spine disability.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In reaching this conclusion, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the service connected claim denied herein, service connection for a lumbar spine disability must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a lumbar spine disability is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


